DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed April 14, 2022 has been received and considered for examination.  Claims 15, 17-23, and 26-37 are presently pending.  

Response to Arguments
3.	Applicant’s arguments with respect to the prior art rejection of the claims have been considered but are moot in view of the new grounds of rejection necessitated by amendment.   

Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claim(s) 15, 17-18, 20, 23, 26, 28, and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallejo-Martinez et al. (US 2004/0050503 A1) (hereafter “Vallejo”).
	Regarding claims 15, 17, 20, 23, and 28, Vallejo discloses a device (modular evaporator) for evaporating a fluid medium in a filling product filling system (para [0001]-[0003], [0040]), comprising: an inclined evaporator surface (at arrow 67 in figure 17) in the shape of a cone (see figures 9-11; para [0061]), wherein the inclined evaporator surface comprises grooves (see figure 17, arrow 67 points to grooves) configured to conduct the fluid medium, and the grooves extend along the inclined evaporator surface in a spiral form (see para [0057]; fig. 17; fig. 4); a medium supply line (70) configured to supply the fluid medium that is to be evaporated to the inclined evaporator surface; and an evaporator housing (66) configured to accommodate the inclined evaporator surface, wherein a contour of an inner wall (cone shaped evaporator body 23) of the evaporator housing (66), at least in a region of the inclined evaporator surface, substantially follows a contour of the inclined evaporator surface (see fig. 10-11, 17 – for example walls (23) beneath the grooved evaporator surfaces).
	Regarding claims 18 and 26, Vallejo discloses a carrier gas supply line (71) configured to conduct a carrier gas onto the inclined evaporator surface (see fig. 17; para [0057] – pipe 71 permits flow of a gas to the inclined evaporator surface as shown by the arrows in figure 17).  
	Regarding claim 33, Vallejo disclose that the system uses a heating element to heat the solution (para [0027]) or steam inlet (71) for feeding steam into the system (para [0026]).  The heating element or source of steam is capable of operating with a heating medium having a boiling temp above a working temp of the inclined evaporator surface.  
Regarding claim 34, Vallejo discloses that the medium supply line (70) comprises a tube having a substantially constant cross-section (see figure 17; para [0057]). 

Allowable Subject Matter
6.	Claims 19, 21-22, 27, and 29-32 are objected to as being dependent upon a rejected base claim,
but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 19 and 27, the closest prior art to the claimed invention (Burrows — of record)
does not teach or suggest, in the claimed environment, wherein the carrier gas supply line comprises a
carrier gas channel that is arranged around a periphery of the evaporator surface and outputs the carrier gas onto the evaporator surface via carrier gas outlets.
Regarding claims 21 and 29, the closest prior art to the claimed invention (Burrows — of record)
does not teach or suggest, in the claimed environment, wherein the evaporator body comprises a dome
in an upper region of the evaporator body. Claims 22 and 30-32 are objected to for the same reasons as
applied to claims 21 and 29 above by virtue of claim dependency.

7.	Claims 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination fails to teach or fairly suggest the device as recited in independent claim 35.  Specifically, the prior art does not teach or suggest an inclined evaporator surface, wherein the inclined evaporator surface is disposed on an evaporator body that is in a shape of a cone, and the evaporator body comprises a dome in an upper region of the evaporator body, in the claimed environment.   The closest prior art is Burrows and Vallejo (both of record) which teach evaporator devices but neither teaches or suggests an inclined evaporator surface, wherein the inclined evaporator surface is disposed on an evaporator body that is in a shape of a cone, and the evaporator body comprises a dome in an upper region of the evaporator body. Therefore, claims 35-37 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799